--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.29


RESTRICTED STOCK AWARD AGREEMENT
 
THIS AGREEMENT is entered into and effective as of __________, 2006 (the “Date
of Grant”), by and between Select Comfort Corporation (the “Company”) and
______________________________ (the “Grantee”).
 
A.  The Company has adopted the Select Comfort Corporation 2004 Stock Incentive
Plan (the “Plan”) authorizing the grant of Restricted Stock Awards to employees
and non-employee directors, consultants and independent contractors of the
Company and its Subsidiaries (as defined in the Plan).
 
B.  The Company desires to give the Grantee a proprietary interest in the
Company and an added incentive to advance the interests of the Company by
granting to the Grantee a Restricted Stock Award pursuant to the Plan.
 
Accordingly, the parties agree as follows:
 
1.     Grant of Award.
 
The Company hereby grants to the Grantee a Restricted Stock Award (the “Award”)
consisting of __________( ) shares (the “Award Shares”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), subject to the terms,
conditions and restrictions set forth below and in the Plan. Reference to the
Award Shares in this Agreement will be deemed to include the Dividend Proceeds
(as defined in Section 3.3 of this Agreement) with respect to such Award Shares
that are retained and held by the Company as provided in Section 3.3 of this
Agreement.
 
2.     Grant Restriction.
 
2.1 Restriction and Forfeiture. The Grantee’s right to retain the Award Shares
will be subject to the Grantee remaining in the continuous employ or service of
the Company or any Subsidiary for a period of four (4) years (the “Restriction
Period”) following the Date of Grant; provided, however, that such
employment/service period restrictions (the “Restrictions”) will lapse and
terminate prior to end of the Restriction Period as set forth in Sections 2.2
and 2.3 below.
 
2.2 Termination of Employment or Other Service.
 
(a) Termination Due to Death or Disability. In the event that the Grantee’s
employment or other service with the Company and all Subsidiaries is terminated
by reason of the Grantee’s death or Disability (as defined in the Plan), the
Restrictions applicable to the Award Shares will immediately lapse and
terminate.
 
(b) Termination Due to Retirement.
 
(i) In the event that the Grantee’s employment or other service with the Company
and all Subsidiaries is terminated by reason of the Grantee’s retirement at or
beyond normal retirement age (60) and the Grantee has ten (10) or more years of
service with the Company prior
 
1

--------------------------------------------------------------------------------


to retirement, the Restrictions applicable to the Award Shares will immediately
lapse and terminate with respect to all of the Award Shares.
 
(ii) In the event that the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated by reason of the Grantee’s retirement
at or beyond normal retirement age (60) and the Grantee has less than ten (10)
years of service with the Company prior to retirement, the Restrictions
applicable to the Award Shares will immediately lapse and terminate pro rata
based on the number of months elapsed in the Restriction Period as of the date
of retirement (e.g., if retirement occurs 32 months into the 48 month vesting
period, then the Restrictions will lapse and terminate with respect to 2/3rds of
the Award Shares).
 
(iii) In the event that the Grantee’s employment or other service with the
Company and all Subsidiaries is terminated by reason of the Grantee’s retirement
at or beyond early retirement age (55) and the Grantee has five (5) or more
years of service with the Company prior to retirement, the Restrictions
applicable to the Award Shares will immediately lapse and terminate pro rata
based on the number of months elapsed in the Restriction Period as of the date
of retirement (e.g., if retirement occurs 32 months into the 48 month vesting
period, then the Restrictions will lapse and terminate with respect to 2/3rds of
the Award Shares).
 
(c) Termination for Reasons other than Death, Disability or Retirement. In the
event the Grantee’s employment or other service with the Company and all
Subsidiaries is terminated for any reason other than death, Disability or
Retirement, or the Grantee is in the employ or service of a Subsidiary and the
Subsidiary ceases to be a Subsidiary of the Company (unless the Grantee
continues in the employ or service of the Company or another Subsidiary), all
rights of the Grantee under the Plan and this Agreement will terminate
immediately without notice of any kind, and this Award will be terminated and
all Award Shares with respect to which the Restrictions have not lapsed will be
forfeited.
 
2.3 Change in Control. If a Change in Control (as defined in the Plan) of the
Company occurs, the Restrictions applicable to the Award Shares will immediately
lapse and terminate.
 
3.    Issuance of Award Shares.
 
3.1 Privileges of a Shareholder; Transferability. As soon as practicable after
the execution and delivery of this Agreement and the satisfaction of any
conditions to the effective issuance of such Award Shares, the Grantee will be
recorded on the books of the Company as the owner of the Award Shares, and the
Company will issue one or more duly issued and executed stock certificates
evidencing the Award Shares. Except as otherwise expressly provided in this
Agreement, the Grantee will have all voting, dividend, liquidation and other
rights with respect to the Award Shares in accordance with their terms upon
becoming the holder of record of such Award Shares; provided, however, that
prior to the lapse or other termination of the Restrictions applicable to Award
Shares, such Award Shares will not be assignable or transferable by the Grantee,
either voluntarily or involuntarily, and may not be subjected to any lien,
directly or indirectly, by operation of law or otherwise. Any attempt to
transfer, assign or encumber the Award Shares other than in accordance with this
Agreement and the Plan will be null and void and will void the Award, and all
Award Shares for which the Restrictions have not lapsed will be forfeited and
immediately returned to the Company.
 
2

--------------------------------------------------------------------------------


 
3.2 Enforcement of Restrictions. To enforce the Restrictions imposed by this
Agreement and the Plan, the Company may place a legend on the stock certificates
referring to the Restrictions and may require the Grantee, until the
Restrictions have lapsed with respect to Award Shares, to keep the stock
certificates evidencing such Award Shares, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership of such Award Shares, together with duly endorsed
stock powers, in a certificateless book-entry stock account with the Company’s
transfer agent.
 
3.3 Dividends and Other Distributions. Unless the Compensation Committee of the
Board of Directors (the “Committee”) determines otherwise in its sole discretion
(including, without limitation, at any time after the grant of the Restricted
Stock Award), any dividends or distributions (including, without limitation, any
cash dividends, stock dividends or dividends in kind, the proceeds of any stock
split or the proceeds resulting from any changes or exchanges described in
Section 6 of this Agreement, all of which are referred to herein collectively as
the “Dividend Proceeds”) that are paid or payable with respect to shares of
Common Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same rights and restrictions under this Agreement as the shares
to which such dividends or distributions relate. The Committee may, in its sole
discretion, distribute such Dividend Proceeds to the Grantee or it may retain
and hold such Dividend Proceeds subject to the Restrictions and the other terms
and conditions of this Agreement. In the event the Committee determines not to
pay such Dividend Proceeds currently, the Committee will determine in its sole
discretion whether any interest will be paid on such Dividend Proceeds. In
addition, the Committee in its sole discretion may require such Dividend
Proceeds to be reinvested (and in such case the Committee may require the
Participant’s consent to such reinvestment) in shares of Common Stock that will
be subject to the same restrictions as the shares to which such Dividend
Proceeds relate. In addition, the Committee may, in its sole discretion, cause
such Dividend Proceeds to be paid to the Company pursuant to Section 5 of this
Agreement in order to satisfy any federal, state or local withholding or other
employment-related tax requirements attributable to such dividends or
distributions or to the Grantee’s receipt of the Award or the lapse or
termination of the Restrictions applicable to Award Shares.
 
4.    Rights of Grantee.
 
4.1 Employment or Service. Nothing in this Agreement will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Grantee at any time, nor confer upon the Grantee
any right to continue in the employ or service of the Company or any Subsidiary
at any particular position or rate of pay or for any particular period of time.
 
4.2 Rights as a Shareholder. The Grantee will have no rights as a shareholder
until the Grantee becomes the holder of record of such Award Shares, and no
adjustment will be made for dividends or distributions with respect to the Award
Shares as to which there is a record date preceding the date the Grantee becomes
the holder of record of the Award Shares, except as may otherwise be provided in
the Plan or determined by the Committee in its sole discretion.
 
5.    Withholding Taxes.
 
The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to
 
3

--------------------------------------------------------------------------------


 
be paid to the Company out of Dividend Proceeds, or make other arrangements for
the collection of all legally required amounts necessary to satisfy any federal,
state or local withholding and employment-related tax requirements attributable
to the receipt of the Award, the receipt of dividends or distributions on Award
Shares, or the lapse or termination of the Restrictions applicable to Award
Shares, or (b) require the Grantee promptly to remit the amount of such
withholding to the Company. In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.
 
6.    Adjustments.
 
In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
or other property (including cash) subject to this Award.
 
7.    Subject to Plan.
 
The Award and the Award Shares granted pursuant to this Agreement have been
granted under, and are subject to the terms of, the Plan. Terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Grantee,
by execution hereof, acknowledges having received a copy of the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan, and any ambiguities in this Agreement will be interpreted by reference to
the Plan. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan will prevail.
 
8.    Miscellaneous.
 
8.1 Binding Effect. This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties to this Agreement.
 
8.2 Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Minnesota, without regard to conflicts of laws provisions. Any
legal proceeding related to this Agreement will be brought in an appropriate
Minnesota court, and the parties to this Agreement consent to the exclusive
jurisdiction of the court for this purpose.
 
8.3 Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties to this Agreement with respect to the grant and
vesting of this Award and the administration of the Plan and supersede all prior
agreements, arrangements, plans and understandings relating to the grant and
vesting of this Award and the administration of the Plan.
 
8.4 Amendment and Waiver. Other than as provided in the Plan, this Agreement may
be amended, waived, modified or canceled only by a written instrument executed
by the parties to this Agreement or, in the case of a waiver, by the party
waiving compliance.
 
4

--------------------------------------------------------------------------------


 
The parties hereto have executed this Agreement effective the day and year first
above written.
 
 

   SELECT COMFORT CORPORATION  
 
 /s/William R. McLaughlin
   William R. McLaughlin    Chairman and Chief Executive Officer

 
 
 
 

By execution of this Agreement, the Grantee acknowledges having received a copy
of the Plan.
 GRANTEE
 
 
  (Signature)      
(Name and Address)
 
       

 


5

--------------------------------------------------------------------------------


 
 
 
 